
	

114 HRES 696 IH: Expressing the sense of the House of Representatives regarding jazz heritage in the United States.
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 696
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2016
			Mr. Cleaver (for himself and Mr. Richmond) submitted the following resolution; which was referred to the Committee on Education and the Workforce
		
		RESOLUTION
		Expressing the sense of the House of Representatives regarding jazz heritage in the United States.
	
	
 Whereas the seeds of jazz came from the merger of traditional West African slave folk music with the harmonic style of hymns of the church;
 Whereas these songs eventually coalesced in unwritten form, into melodies; Whereas these melodies came to be performed in urban centers, such as the famed Congo Square of New Orleans;
 Whereas these performances evolved over time to contain the core elements such as heavy use of improvisation, polyrhythms, syncopation, and the swung note;
 Whereas these elements combined with the unique performance aspect of southern dance bands bore our modern day understanding of jazz music;
 Whereas pianist Jelly Rolle Morton composed his Jelly Roll Blues in 1905, to be later published in 1914, introducing the world to the New Orleans style;
 Whereas jazz would continue to spread and mature, from the original early 20th century style of Dixieland, to the famed Kansas City Bebop of the 1930s;
 Whereas Kansas City jazz and its distinguishable styles such as a 4/4 beat over the 2/4 beat, extended soloing, and a heavy blues influence would forever find a place in the hearts of musicians and common folk traveling west;
 Whereas jazz would be further fine-tuned through the likes of Duke Ellington, Charlie Parker, Miles Davis, Benny Goodman, Coleman Hawkings, John Coltrane, Billy Holiday, Max Roach, Dizzy Gillespie, Art Blakey, Charles Mingus, Thelonious Monk, Art Tatum, the legendary Louis Armstrong, and countless others;
 Whereas New Orleans, Louisiana, has become known throughout the world as the fertile ground from which music unique to the United States was born;
 Whereas Kansas City, Missouri, through the musical genius of local artists including Charles Yard Bird Parker, Count Basie, Mary Lou Williams, Big Joe Turner, Bennie Moten, and the incomparable Jay McShann, became known throughout the world as the breeding ground from which this music unique to the United States has grown up: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes that New Orleans, Louisiana, should be officially proclaimed as The Birthplace of Jazz; and
 (2)recognizes Kansas City, Missouri, as The Home of Jazz.  